Per Curiam.
The attorney general made application to the superior court of Thurston county for a writ of prohibition against the state capitol commission prohibiting the commission from proceeding under the act entitled, “An act providing for the purchase and completing and furnishing of a state capitol building, and providing for the payment of interest and making an appropriation.” (Laws 1901, p. 54). The affidavit for the writ alleges that the commission have met and organized without authority of law, and have sold the warrants in the sum of $350,000 drawn on the state capitol building fund, pursuant to the appropriation made by law, upon the capitol building fund, and that the above act of March 2, 1901, contains no emergency clause, and therefore does not take effect until ninety days after the adjournment of the legislature. A demurrer was interposed to the affidavit upon the ground that it did not state facts sufficient to em title the relator to any relief, which was sustained 'by the superior court, and judgment entered denying the writ. Relator appeals.
The only question presented by the record is the time that the act of March 2, 1901, takes effect. While not in terms, in essence the act is amendatory of the act approved March 21, 1893, entitled “An act to provide for the location and erection of a capitol building and providing an appropriation therefor, and declaring an emergency.” Laws 1893, p. 462. Section 1 of the latter act creates the state capitol commission, and thereafter succeeding sections define its powers and duties. Section 5 and succeeding sections direct the location and construction of a capitol building in Olympia. Section 15 creates *419the fund known as the “capítol building fund/’ into which fund shall be paid the proceeds of all moneys derived from the sale of lands granted to the state of Washington for the purpose of erecting public buildings at the state capital, and appropriates directly for the two succeeding years $500,000. The act of March 2, 1901, directs the capítol commission to proceed to the erection of the capítol building, and authorizes them to purchase from Thurston county the county court house and make additions thereto, and the grounds, providing limitation upon the price, and declares that the same shall be used as the capítol building of the state of Washington. Section 6 provides that in order to facilitate the sale of warrants and prevent sacrifice of the state lands donated by the general government for the purpose of erecting a capítol building, the state guarantees the interest on the warrants issued for the purchase, completing, and furnishing of the building at a rate not to exceed five per cent, per annum; and $17,500 is appropriated out of the general fund for the purpose of paying the interest upon the warrants, such interest so paid to be returned after the payment of the principal sum of $350,000 out of the capítol building fund, arising from the proceeds of the sale of granted lands. Section 8 directly appropriates out of the state capítol building fund for the purchase, completion, and furnishing of the capítol building the sum of $350,000, and all the unexpended portion of the capítol building fund under the act of 1893 is repealed, and the latter appropriation is declared to stand in lieu of the unexpended appropriation made in the act of 1893.
The controversy requires construction of § 31, art. 2, of the constitution, which declares: “No law, except appropriation bills, shall take effect until ninety days after the adjournment of the session . . . unless in case *420of an emergency . . .. the legislature shall otherwise direct.” In the arguments presented hy counsel it is conceded that little judicial construction exists which is authority upon the point involved here. It seems a number of states have constitutions similar to the provision in ours; that is, specifying the time within which all acts of the legislature go into effect. In only a few of the states having such a prescription of time are there exceptions where any law has immediate effect from its approval, hut some four of the state constitutions have been called to our attention which contain exceptions. That of Louisiana (art. 40) declares: “No law passed hy the general assembly, except the general appropriation act, or act appropriating money for the expenses of the general assembly, shall take effect until promulgated.” Missouri (§ 36, art. 4) : “No law passed by the general assembly, except the general appropriation act, shall take effect.” Kentucky (§ 56) : “No act, except general appropriation hills.” Texas (§ 39, art. 3) : “No law passed by the legislature, except the general appropriation act.” These constitutions are older than ours, and it is therefore fair to assume that in framing the constitution of Washington the limitation, “general appropriation bills,” was intentionally omitted. At any rate the court would not he authorized to insert the word “general” in the constitution. The words must be accepted in their ordinary and common meaning here. It has been urged by relator that, if an unrestricted meaning be given to the word “appropriation,” all hills providing for the appropriation of money, however incidental, are appropriation bills. But this may not necessarily he conceded. It is true that all general appropriation hills provide money for certain purposes, ordinarily for the expenses of the government and public institutions, and incidentally may provide for the appli*421cation of the appropriation and specify the purchase of materials required in running the same, and how it shall he done; yet such incidental specifications do not deprive the appropriation hill of its nature as general. In the act under consideration the existing capitol commission, with matured ■ powers to fully proceed to the erection of the capitol, has some different and additional duties imposed upon it. The original appropriation made for the capitol building fund created in 1893 upon the faith of the land granted to the state 'for the erection of public buildings is reduced from the unexpended portion of $930,000 to the sum of $350,000, and the interest on this sum is guaranteed until the payment of the principal out of the capitol building fund when the interest so expended from the general fund shall he returned to the state. We think a fair construction of the act shows it to he substantially an appropriation hill, and that it comes within the exception mentioned in art. 2, supra, of the constitution.
The judgment of the superior court is affirmed.